DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the body of the sensor cap" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation “the supraciliary/suprachoroidal space" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 5-6, 13, 15-16, and 18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Najafi et al. (US Publication No. 2008/0269573 A1).

	Regarding claim 1, Najafi et al. discloses an implantable intraocular physiological measurement device comprising:
a housing (110) (see Figure 4 and [0036]); 
a sensor portion configured to be coupled with a first end of the housing with a moisture barrier seal, the sensor portion comprising a sensing module (62, 94) configured to measure a physiological characteristic of an organism (see Figures 2a and 4 and [0028] and [0036]-[0037]); and 
a spiraled antenna (66)that is disposed within an interior of the housing (see Figure 4 and [0036]).
Regarding claim 5, Najafi et al. discloses the sensing module comprises an intraocular pressure sensing module (see [0028]).
Regarding claim 6, Najafi et al. discloses the intraocular pressure sensing module comprises a microelectromechanical system (MEMS) variable capacitor (see [0028] and [0030]).
Regarding claim 13, Najafi et al. discloses wherein the housing is formed of ceramic to provide a moisture barrier for protection of electrical components (see [0028] and [0038]).  
Regarding claim 15, Najafi et al. discloses the spiraled antenna is configured to wirelessly transmit measurement values to, and to wirelessly receive power for charging a battery module from, an external device (80) (see [0028]-[0029] and [0032]).
Regarding claim 16, Najafi et al. discloses a controller module configured to cause the sensing module to perform measurements at regular intervals (see [0029]-[0030] and [0032]-[0035]).
Regarding claim 18, Najafi et al. discloses the sensor portion is formed of glass (see [0028]).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2-3 and 10-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Najafi et al., further in view of Stone (US Publication No. 2011/0160609 A1).

Regarding claim 2, it is noted Najafi et al. does not specifically teach a tip cap configured to be inserted into a second end of the housing with a moisture barrier seal. However, Stone teaches a tip cap (14) configured to be inserted into a second end of the housing (12, 102) with a moisture barrier seal (see Figures 1 and 2 and [0100] and [0114]). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Najafi et al. to include a tip cap configured to be inserted into a second end of the housing with a moisture barrier seal, as disclosed in Stone, so as to totally prevent moisture from diffusing through the tubular main body and ultimately degrading the performance of the sensor module (see Stone: [0119]).
Regarding claim 3, it is noted Najafi et al. does not specifically teach the moisture barrier seal comprises one or more O-rings at an interior junction between the housing and the sensor portion. However, Stone teaches a moisture barrier seal comprising one or more O-rings (148) at an interior junction between the housing (132) and the sensor portion (140) (see Figure 19 and [0189]). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Najafi et al. to include a moisture barrier seal comprising one or more O-rings at an interior junction between the housing and the sensor portion, as disclosed in Stone, so as to facilitate secure engagement of the sensor cap and the tubular main body (see Stone [0189]).
Regarding claim 10, it is noted Najafi et al. does not specifically teach the sensor portion comprises one or more feedthrough conductors extending through the body of the sensor portion from the sensing module to a junction where the sensing module becomes electrically connected to at least one of the electrical components when the sensor portion is inserted into the housing. However, Stone teaches a sensor portion (16, 106) comprising one or more feedthrough conductors extending through the body of the sensor portion from the sensing module to a junction where the sensing module becomes electrically connected to at least one of the electrical components (21, 22, 40) when the sensor portion is inserted into the housing (12, 102) (see Figures 1 and 2 and [0101] and [0105]). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Najafi et al. to include a sensor portion comprising one or more feedthrough conductors extending through the body of the sensor portion from the sensing module to a junction where the sensing module becomes electrically connected to at least one of the electrical components when the sensor portion is inserted into the housing, as disclosed in Stone, so as to facilitate electrical communication between the sensing module and the electrical components (see Stone: [0101]).
Regarding claim 11, it is noted Najafi et al. does not specifically teach the sensor portion comprises a plug portion that is configured to be coupled with the housing and a head portion that extends from the housing when the sensor portion is coupled with the housing. However, Stone teaches the sensor portion comprises a plug portion that is configured to be coupled with the housing and a head portion that extends from the housing when the sensor portion is coupled with the housing (see Figure 2 and [0106]). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Najafi et al. to include the sensor portion comprises a plug portion that is configured to be coupled with the housing and a head portion that extends from the housing when the sensor portion is coupled with the housing, as disclosed in Stone, so as to facilitate cooperation with an external driving mechanism (see Stone: [0106]).

Claims 4 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Najafi et al., further in view of Messner et al. (US Publication No. 2004/0059248 A1).

Regarding claim 4, it is noted Najafi et al. does not specifically teach the moisture barrier seal comprises material applied at an exterior junction between the housing and the sensor portion. However, Messner et al. teaches the moisture barrier seal comprises material applied at an exterior junction between the housing (6, 11) and the sensor portion (16) (see Figures 2 and 3 and [0017]). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Najafi et al. to include the moisture barrier seal comprises material applied at an exterior junction between the housing and the sensor portion, as disclosed in Messner et al., so as to bond the tubular main body to the sensor cap in a sealing manner (see Messner et al.: [0017]).
Regarding claim 12, it is noted Najafi et al. does not specifically teach the sensor portion is fully recessed within the housing when the sensor portion is coupled with the housing. However, Messner et al. teaches the sensor portion (16) is fully recessed within the housing (6, 11) when the sensor portion is coupled with the housing (see Figure 2 and [0017]). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Najafi et al. to include the sensor portion is fully recessed within the housing when the sensor portion is coupled with the housing, as disclosed in Messner et al., so as to bond the tubular main body to the sensor cap in a sealing manner (see Messner et al.: [0017]).

Claims 7-8 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Najafi et al., further in view of Etzkorn et al. (US Patent No. 8,874,182 B2).

Regarding claim 7, it is noted Najafi et al. does not specifically teach a plurality of electrical components within the housing mounted on a carrier member. However, Etzkorn et al. teaches a plurality of electrical components (150, 250) within the housing mounted on a carrier member (130, 230) (see Figures 1 and 2A and col. 6, line 53-col. 7, line 19 and col. 13, lines 6-23). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Najafi et al. to include a plurality of electrical components within the housing mounted on a carrier member, as disclosed in Etzkorn et al., so as to structurally support the electrical components within the tubular main body (see Etzkorn et al.: col. 7, lines 9-12).
Regarding claim 8, it is noted Najafi et al. does not specifically teach the sensor portion is configured to physically mate with the carrier member, and wherein the sensor portion is configured to electrically connect to the carrier member when mated. However, Etzkorn et al. teaches the sensor portion (160, 260) is configured to physically mate with the carrier member, and wherein the sensor portion is configured to electrically connect (via interconnects 151, 251) to the carrier member when mated (see Figures 1 and 2A and col. 6, line 53-col. 7, line 19 and col. 13, lines 6-23). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Najafi et al. to include the sensor portion is configured to physically mate with the carrier member, and wherein the sensor portion is configured to electrically connect to the carrier member when mated, as disclosed in Etzkorn et al., so as to structurally support the electrical components within the tubular main body (see Etzkorn et al.: col. 7, lines 9-12).
Regarding claim 17, it is noted Najafi et al. does not specifically teach the measurements are compressed using a data compression algorithm before being stored in a measurement storage module. However, Etzkorn et al. teaches the measurements are compressed using a data compression algorithm before being stored in a measurement storage module (182) (see Figures 1 and 7 and col. 10, lines 26-52 and col. 27, lines 36-43).

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Najafi et al., further in view of Etzkorn et al. and Messner et al.

Regarding claim 9, it is noted neither Najafi et al. nor Etzkorn et al. specifically teach the sensor portion comprises a cutout configured to receive the carrier member. However, Messner et al. teaches the sensor portion (16) comprises a cutout configured to receive the carrier member (19) (see Figures 2 and 3 and [0018]). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Najafi et al. and Etzkorn et al. to include the sensor portion comprises a cutout configured to receive the carrier member, as disclosed in Messner et al., so as to position the electrical components adjacent to and electrically connected with the sensing module (see Messner et al.: [0018]).
Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Najafi et al., further in view of Irazoqui et al. (US Publication No. 2014/0296687 A1).

Regarding claim 14, it is noted Najafi et al. does not specifically teach the spiraled antenna encircles one or more electrical components. However, Irazoqui et al. teaches a spiraled antenna (116) encircles one or more electrical components (112) (see [0118]). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Najafi et al. to include a spiraled antenna encircles one or more electrical components, as disclosed in Irazoqui et al., so as to provide a device that corresponds to the shape of the anterior chamber of an eye within which the device is implanted (see Irazoqui et al.: [0118]).

Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Najafi et al., further in view of Orilla et al. (US Publication No. 2006/0281986 A1).

Regarding claim 19, it is noted Najafi et al. does not specifically teach a battery module configured to power one or more electrical components, the battery module comprising sufficient energy to power the intraocular physiological measurement device for at least about 90 days. However, Orilla et al. teaches a battery module (52, 64) configured to power one or more electrical components, the battery module comprising sufficient energy to power the intraocular physiological measurement device for at least about 90 days (see [0020], [0021], and [0054]). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Najafi et al. to include a battery module configured to power one or more electrical components, the battery module comprising sufficient energy to power the intraocular physiological measurement device for at least about 90 days, as disclosed in Orilla et al., so as to allow the device to remain operable for one year or longer (see Orilla et al.: [0021]).

Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Najafi et al., further in view of Irazoqui et al. (US Publication No. 2009/0069648 A1), hereinafter referred to as “Irazoqui #2”.

Regarding claim 20, it is noted Najafi et al. does not specifically teach the device is configured to be implanted into the supraciliary/suprachoroidal space of a human eye. However, Irazoqui #2 teaches the device is configured to be implanted into the supraciliary/suprachoroidal space of a human eye (see [0019], [0051], and [0053]). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Najafi et al. such that it is configured to be implanted into the supraciliary/suprachoroidal space of a human eye, as disclosed in Irazoqui #2, so as to effectively measure the pressure of the outflow of the aqueous humor from the anterior chamber (see Irazoqui #2: [0051]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/           Primary Examiner, Art Unit 3791